Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Concurro con los miembros de la mayoría del Tribunal que han emitido opiniones de conformidad en cuanto a la interpretación que hacen en el caso de autos de la Ley de Donaciones Anatómicas, según enmendada. Dicha legisla-ción autoriza en efecto que se extraigan órganos de cadá-veres sometidos a autopsias, sin requerir el consentimiento de los familiares inmediatos de la persona fallecida, cuando ésta no había expresado su voluntad sobre ello.
Sin embargo, me parece que, con efectos prospectivos, hemos debido atemperar la legislación aludida a los hon-dos valores y las costumbres de nuestra cultura sobre la disposición de cadáveres. En mi criterio, se ha debido ex-poner la inconstitucionalidad de la legislación en cuestión como está redactada actualmente, por ser contraria al de-recho a la intimidad de los familiares inmediatos de un finado. En otras palabras, hemos debido resolver sobre fundamentos de índole constitucional que, previo a la abla-ción de cualquier órgano o tejido de un cadáver, se requiere la anuencia del familiar más inmediato del finado, si es que éste no hizo la correspondiente donación en vida. La particular garantía de nuestra Constitución sobre la pro-tección de la vida privada y familiar ciertamente abarca la situación que aquí nos concierne. El respeto y la reverencia por el cuerpo del familiar inmediato que ha fallecido es parte integral de nuestra realidad cultural. Por ello, la ablación de partes de ese cuerpo por extraños que ni si-quiera han conversado sobre el particular con los familia-res inmediatos referidos constituye un proceder ofensivo y doloroso para éstos. Atenta contra sensibilidades humanas *519muy arraigadas en nuestro modo de ser como pueblo. Atenta contra la integridad de la vida privada y familiar que nuestra Constitución protege. En vista de lo anterior, la autorización que otorga la ley en cuestión conflige con el derecho fundamental a la intimidad, por lo que hemos de-bido modificar la disposición estatutaria referida para sal-vaguardar su constitucionalidad.(1) Así lo hemos hecho antes en Ramírez de Ferrer v. Mari Brás, 144 D.P.R. 141 (1997); en P.R.P. v. E.L.A., 115 D.P.R. 631 (1984), y en Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981), en todos los cuales salvamos impedimentos constitucionales ampliando el estatuto en cuestión.
En resumen, pues, aunque concurro con la mayoría en cuanto a que la Ley de Donaciones Anatómicas permite que ablaciones como la que nos concierne aquí puedan rea-lizarse sin la anuencia del familiar más cercado del finado, entiendo también que por fundamentos de índole constitu-cional debía requerirse para casos futuros la anuencia referida. Como la mayoría no preceptúa tal requerimiento, yo Disiento.

(1) La situación de autos también podría ser ilícita al amparo de la cláusula del debido proceso de ley. Véase Brotherton v. Cleveland, 923 F.2d 477 (6to Cir. 1991).